Cook, J.,
dissenting. The majority concludes that “a collective bargaining agreement’s grievance procedure is another way for employers and employee representatives to resolve bargaining unit composition issues.” (Emphasis added.) I respectfully dissent, because I believe that the majority’s holding conflicts with our rule that “SERB has exclusive jurisdiction to decide matters committed to it pursuant to R.C. Chapter 4117.” (Emphasis added.) Franklin Cty. Law Enforcement Assn. v. Fraternal Order of Police, Capital City Lodge No. 9 (1991), 59 Ohio St.3d 167, 170, 572 N.E.2d 87, 90.
The majority contends that its recognition of the arbitration procedure here “fits well” within our continuum of cases addressing the composition of deemed certified units. But in 1992, this court expressly adopted the Ninth Appellate District’s conclusion that “SERB is the exclusive channel through which the existing employee bargaining unit may be changed. * * * [T]he structure of a bargaining unit may be altered only by SERB.” Harrison v. Judge (1992), 63 Ohio St.3d 766, 770, 591 N.E.2d 704, 707.1
AFSCME and the majority rely upon the fact that in 1994, in Cincinnati, this court decided that Am.Sub.S.B. No. 133 invalidated the administrative rule that had permitted SERB to entertain petitions from the employer to adjust or alter *465deemed certified units. Ohio Council 8, Am. Fedn. of State, Cty. & Mun. Emp., AFL-CIO v. Cincinnati (1994), 69 Ohio St.3d 677, 635 N.E.2d 361. But Cincinnati’s limitation on SERB’s jurisdiction was itself expressly confined to its facts by our Brecksville decision in 1996. In Brecksville, we held that Am.Sub.S.B. No. 133 does not deprive SERB of jurisdiction to consider jointly filed petitions requesting amendments of deemed certified bargaining units. State ex rel. Brecksville Edn. Assn., OEA/NEA v. State Emp. Relations Bd. (1996), 74 Ohio St.3d 665, 660 N.E.2d 1199, syllabus. Brecksville, like Harrison, thus recognized SERB jurisdiction over petitions affecting the composition of deemed certified units.
Finally, in 1996, this court cited Harrison with approval — reinforcing the conclusion that despite the breadth of its syllabus, Cincinnati is no more than a carefully limited exception to Harrison’s general rule that SERB has exclusive jurisdiction over issues concerning the “structure” of a bargaining unit. State ex rel. Gabriel v. Youngstown (1996), 75 Ohio St.3d 618, 621, 665 N.E.2d 209, 211.
The majority argues that even if Am.Sub.S.B. No. 133 did not deprive SERB of jurisdiction to consider a joint petition, “it certainly does not give SERB exclusive jurisdiction.” But once SERB has jurisdiction over issues affecting the composition of deemed certified units, that should be the end of the matter. For we have previously held that “SERB has exclusive jurisdiction to decide matters committed to it pursuant to R.C. Chapter 4117.” (Emphasis added.) Law Enforcement Assn., supra, 59 Ohio St.3d at 170, 572 N.E.2d at 90.
AFSCME insists that deemed certified units are a special case, due to the historical relationship between the parties. It contends that SERB should not have exclusive jurisdiction to entertain unilateral petitions to amend or clarify such units, and that SERB itself has declined to act on unilateral petitions filed by unions or employers in the past. Regardless, this court has held that deemed certified units are “treated as if they had been-certified normally.” Brecksville, supra, 74 Ohio St.3d at 666, 660 N.E.2d at 1200, fn. 1.
The parties in this case, the administrative rules, and the court of appeals below all carefully distinguish between the amendment of deemed certified units and the clarification of deemed certified units. See footnote 1, supra. The majority’s opinion and syllabus, however, do not address this potentially meaningful distinction. Instead, the syllabus permits the grievance procedure to resolve any “disputes concerning bargaining unit composition.” (Emphasis added.) Because this could, in future cases, allow unions and employers to prevent SERB from fulfilling its statutory mandate to determine “the unit appropriate for purposes of collective bargaining,” R.C. 4117.06(A), I respectfully dissent.

. AFSCME claims that Harrison is inapplicable, arguing that the case before us does not concern a change in unit composition. AFSCME claims that it merely sought to clarify whether the existing unit contained technical employees such as the triage technicians here. The arbitrator in this case ordered the Hospital to include a newly created position in the pre-existing bargaining unit. However, the majority does not decide whether this action was more akin to an “amendment” defined in Ohio Adm.Code 4117-5-01(E)(l) or a “clarification” defined in Ohio Adm.Code 4117-5-01(E)(2).